DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Nylon-6 is interpreted as having 6 carbon atoms with associated hydrogens between the nitrogen groups in the repeating polymer unit and is therefore the first of the Markush groupings of the listed components for compound/component A. m is 6.
	The component B is interpreted as isotactic Nylon-6 or, alternatively, Nylon-6T which has terephthalic acid units mixed therein.
	The component C is interpreted as a polysulfone; and therefore Q, T, Y can be sulfur-containing monomers only (carbonyl, carbon-based, and amine moieties are precluded).
Response to Arguments
Applicant's arguments filed 10/19/2022 have been fully considered but they are not persuasive.
	Argument: Applicant argues that Deckard / Yumoto does not disclose a semi-crystalline polyamide.  Remarks pp. 1-3.
	This is not found persuasive because one of ordinary skill in the art would recognize that the polyamide of Deckard / Yumoto is necessarily semi-crystalline.  One of ordinary skill in the art would recognize that the Nylon-6 of Yumoto is semi-crystalline as evidenced by Rodgers (CN 105163928).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yumoto (CN 103053227) with evidence from Rodgers (CN 105163928).
Reasonably pertinent to the problem Applicant was trying to solve regarding polyamide powders and additive manufacturing (see title, abs), Yumoto discloses: a powder which is a mixture of polyamide-6, poly-amide/Nylon 6T which is interpreted as reading on components A and B in the resulting ter-polymer, and a polysulfone (see [0024]).  Rodgers discloses: that nylon-6 is semi-crystalline and therefore the composition of Yumoto discloses a semi-crystalline nylon-6 polyamide.  See MPEP 2112.01(II) regarding compositions and claimed compositions – since the composition of Yumoto is physically the same as the claimed composition, it will necessarily display a broadened sintering window as sinter powder SP made from A, B and C as compared to a powder made from a mixture of A and B without C.
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deckard (US 2003/0094734), and further in view of Yumoto (CN 103053227) with evidence from Rodgers (CN 105163928).
Regarding claim 13, Deckard discloses: an SLS method for manufacturing a composite object (see title) using polyamide/nylon resin (see [0007]).
Deckard does not disclose wherein the particular claimed powder is utilized with polyamide/polyamine/Nylon, Nylon-6I/Nylon-6T and polysulfone is utilized.
Reasonably pertinent to the problem Applicant was trying to solve regarding polyamide powders and additive manufacturing (see title, abs), Yumoto discloses: a powder which is a mixture of polyamide-6, poly-amide/Nylon 6T which is interpreted as reading on components A and B in the resulting ter-polymer, and a polysulfone (see [0024]).  Rodgers discloses that Nylon-6 is semi-crystalline.
To select the particular powder of Yumoto in the additive manufacturing method of Deckard would have been a suitable design for its intended uses, as similar powders are known to be sinterable, and yielded predictable results to one of ordinary skill in the art before the effective filing date.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the composite powder of Yumoto with the additive manufacturing method  of Deckard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it was a suitable design for its intended uses, as similar powders were known to be sinterable, and yielded predictable results to one of ordinary skill in the art before the effective filing date.
Regarding claim 16, the powder of the combination Deckard / Yumoto (see cited powder of Yumoto above) necessarily has the recited melting temperature regardless of how it was measured (DSC).
Regarding claim 17, the powder of the cited combination (see reference citations to Yumoto above) necessarily has a crystallization temperature as claimed necessarily because it is the same composition regardless of how it is measured (DSC).
Regarding claim 18, the powder of the cited combination (see Yumoto citations above) necessarily has the same sintering window, onset temperature of melting and onset temperature of crystallization as it is the same powder.
Regarding claim 20, the species of PA-6 has been selected as the component A in the species election and is met by the combination Deckard / Yumoto (more specifically, see powder cited of Yumoto).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Deckard (US 2003/0094734) and further in view of Yumoto (CN 103053227), and Kawaki (JP H07150027).
Regarding claim 14, the combination Deckard / Yumoto does not disclose the mass fractions / weight percentages of the various components of the compositional powder.
Reasonably pertinent to the problem Deckard and Applicant were trying to solve regarding polyamide powders and the manufacture of objects therefrom (see title, abs), Kawaki  discloses: that the relative crystallinity of the polymer can be controlled through selecting the mass fraction of different sulfones and biphenyl bonds but is deficient in mentioning the specific ter-polymers (see [0005]).  Overlapping ranges to the claimed range are disclosed.  See MPEP 2144.05 regarding the obviousness of similar/approaching/overlapping ranges, amounts and proportions.  
	To vary / optimize the mass fraction / weight percentage of the components of the powder as in Kawaki in the additive manufacturing method of Deckard had the benefit that it was a modification of an art-recognized variable to one of ordinary skill in the art before the effective filing date and would have been considered result-effective with the crystallinity of the resulting composite/sintered object.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the mass / weight fraction / percentage of components of Kawaki in the additive manufacturing method of Deckard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the optimization of an art-recognized variable for modification and would have been considered result-effective with the crystallinity of the object/article.

	Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deckard (US 2003/0094734) and further in view of Yumoto (CN 103053227), and Steele (US 2018/0009982).
	Regarding claim 15, the combination Deckard / Yumoto does not disclose: wherein the powder has a D10 from 10-30 microns; a D50 from 25-70 microns; and a D90 from 50-150 microns.  That the particle sizes are determined by laser diffraction does not change the relative sizes / size distributions of the particles themselves.
	In the same field of endeavor of polyamide powder (see title, abs) as Deckard and Applicant’s claims, Steele discloses: a D10 from 20-35 microns (see [0159]), a D50 of 45-70 microns (see [0160]); and a D90 of < 120 microns (see [0161] & claim 15).  These are each subranges or overlapping ranges that can render obvious the claimed ranges.  See MPEP 2144.05 regarding the obviousness of similar/overlapping/approaching ranges, amounts and proportions.
	To select the polyamide powder particle size distributions of Steele in the SLS additive manufacturing method of Deckard had the benefit that it was a suitable design for its intended uses ([0156]) and improved IR heating control ([0033]).
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the powder particle size distribution of Steele in the SLS additive manufacturing method of Deckard to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the improved IR heating control of the process.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Deckard (US 2003/0094734) and further in view of Yumoto (CN 103053227), and Guillot (US 2005/0051926).
Regarding claim 19,  the combination Deckard / Yumoto does not disclose: wherein the powder is produced by cryogenic / frozen / chilled grinding or milling.
In the same field of endeavor of production of articles from polyamide powders (see title, abs) as Deckard and Applicant’s claims, Guillot discloses: a cryogenic grinding applied to polyamide powders (see [0034]).
To perform cryogenic grinding as in Guillot in the additive manufacturing method of Deckard would have had the benefit that it allowed for the production of powders with a low moisture content (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the cryogenic milling of Guillot with the method for producing an additively manufactured object of Deckard to arrive at the claimed invention before the effective filing date because doing so allowed for the benefit that it allowed for the production of powders with a low moisture content.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Deckard (US 2003/0094734) and further in view of Yumoto (CN 103053227), and Williams (US 2017/0054191).
Regarding claim 21, the component C has been elected as polysulfone and the particular polysulfone may be any of the three listed.
Deckard / Yumoto does not disclose: use of PSU, PESU, PPSU in SLS/stereolithographic methods.
In the same field of endeavor of additive manufacturing / stereolithographic methods as Deckard and Applicant’s claims (see title, abs), Williams discloses: the use of PPSU in SLS methods ([0035]).
To select the PPSU of Williams in the additive manufacturing / SLS method of Deckard had the benefit that it was suitable for manufacture of objects and was relatively inexpensive, takes less time, and is less complex ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the PPSU of Williams in the additive manufacturing method of Deckhard to arrive at the claimed invention before the effective filing date because doing so was a suitable design for its intended uses and allowed for the manufacture of objects in a relatively inexpensive, short time, as a less complex method.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Deckard (US 2003/0094734) and further in view of Yumoto (CN 103053227), and Coats (US 2004/0135292).
Regarding claim 22, Deckard / Yumoto does not disclose: the use of antinucleating agents, stabilizers, end group functionalizers and dyes in AM methods.
In the same field of endeavor of additive manufacturing methods as Deckard and Applicant’s claims (see title, abs), Coats discloses: a stabilizer in the SLS method (see [0022]).
To select the liquid with stabilizer as in Coats in the additive manufacturing method of Deckard had the benefit that it allowed for the improvement of flexibility and temperature resistance of the cured products ([0049]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the stabilizer of Coats in the additive manufacturing / SLS method of Deckard to arrive at the claimed invention before the effective filing date because doing so improved the flexibility and temperature resistance of the cured products.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743